DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits. In particular, the claim refers to “the apparatus of claim 11” and “wherein the devices are as claimed in claim 6” and thus does not refer to other claims in the alternative only as required as noted above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim does not purport to claim a process, machine, manufacture, or composition of matter. See, for example, MPEP 2173.05(q) which notes that because only the use of the apparatus is recited, the claim does not fall within one of 
The examiner recommends amending the claim such that either cancelling the claim or reciting further structural and/or functional limitations beyond a recitation of only the use of an apparatus so as to obviate the present rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. US PG-PUB 2009/0088645 A1 (hereafter Shin), prior art of record as being the US equivalent of EP 2044887 listed on the IDS filed 20 May 2019.
As to claim 1: Shin discloses a device for testing a component by ultrasound (¶ 17) comprising:
a housing (210; fig. 3 and details in ¶ 19);

driver electronics arranged in said housing for operating said transducers (¶ 17 regarding the electronic components that carry out the ultrasonic diagnosis),
a mechanical handle interface (140; figs. 1-3) arranged on said housing for mounting a handle (130; ¶ 18 discloses the mounting of a handle via through-holes and the bolts 140), and
a set of differently shaped handles, wherein each handle is structured to be mounted on said mechanical handle interface (figs. 3 and 4; although each of the handles, i.e. left and right portions of the handle portion 130, are connected to one another as part of a unitary body as depicted in fig. 3, each of the portions on either side of the apparatus are considered to have a handle because a user or operator of the device is capable of using individual hands on either side of the apparatus and thus the left side of the apparatus is considered to have a left handle part of the handle portion 130 and the right side of the apparatus is considered to have a right handle portion of the handle portion 130 and thus together they are considered to be a set of differently shaped handles because the curve of each is in the opposite direction relative to the other).

As to claim 2: Shin discloses the device of claim 1, wherein said mechanical handle interface (140; figs. 3 and 4) is structured to receive one as well as two of said handles at a time (the claim requires only that the mechanical handle interface be “structured to receive” one as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US PG-PUB 2009/0088645 A1 (hereafter Shin), prior art of record as being the US equivalent of EP 2044887 listed on the IDS filed 20 May 2019.
As to claim 3: Shin discloses the device of claim 1, but does not explicitly teach:
wherein said mechanical handle interface comprises a plurality of mechanical adapters  located on a first mounting side of said housing, wherein said first mounting side is transversal, in particular perpendicular, to said probing side and extends between a first and a second end face of the housing.
Another embodiment of Shin (fig. 5) teaches wherein a mechanical handle interface comprises a plurality of mechanical adapters located on a first mounting side of said housing (fig. 5 regarding the adapters 162, 172 as described in ¶ 22), wherein said first mounting side is transversal, in particular perpendicular, to said probing side and extends between a first end 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Shin depicted in figs. 1-3 with the teaching of the embodiment depicted in fig. 5 because such a configuration is advantageous when using a probe holder that can receive a scan head as described in ¶ 22.

As to claim 4: Shin teaches all of the limitations of the claimed invention as described above regarding claim 3, including a handle (130), at least one of said adapters (162, 172; fig. 5) but does not explicitly teach:
comprising at least one first handle having a foot section adapted and structured to connect to at least one of said adapters as well as a grip section to be gripped by a user, wherein when said first handle is mounted to said housing, said grip section is located at a center between said first and second end face and extends away from said housing.
Another embodiment of Shin teaches at least one first handle having a foot section (the bottom/interior surface of the handle 130 is considered to be a foot section) adapted and structured to connect to at least one of said adapters (the foot section may be connected to adapters 162 and 172 as disclosed in ¶ 22) as well as a grip section (133) to be gripped by a user (¶ 23 notes that the portion 133 is for gripping), wherein when said first handle is mounted to said housing, said grip section is located at a center between said first and second end face and extends away from said housing (fig. 7; the grip portion extends along the length of the foot 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of Shin depicted in figs. 1-5 in the manner suggested by the embodiment depicted in fig. 7 because such a construction eases carrying of the device as disclosed in ¶ 25.

As to claim 5: Shin teaches the device of claim 4, wherein said foot section (the bottom/interior surface of the handle 130 is considered to be a foot section) is adapted and structure to connect to at least two of said adapters when being mounted to said housing and wherein said grip section is mounted to a center of said foot section (fig. 5 in view of the embodiment depicted in fig. 7 - when the foot section of the handle 130 is connected to the adapters 162, 172, the grip section 133 is mounted to a center of the foot section).

As to claim 6: Shin teaches the device of claim 3, comprising at least one second handle having a foot section adapted and structured to connect to at least one of said adapters as well as a grip section to be gripped by the user, wherein, when said second handle is mounted to said housing, said grip section projects over the first or the second end face of the housing (as noted above regarding claim 1, although depicted as a unitary handle portion, element 130 will be gripped by a user and thus is considered to constitute both left and right handles which are bisected in the middle of the unitary body and thus each includes a portion of the grip section; the grip section of each projects over the end face of the housing at least by virtue of being 

As to claim 8: Shin teaches the device of claim 6, wherein said grip section (133) of said second handle (one of the portions of the handle portion 130 as described above in claim 1) extends transversally, in particular perpendicularly, to the foot section of said second handle (the grip section 133 is depicted in fig. 7 as extending transverse to the foot section, i.e. the bottom surface of the handle portion 130 of the second handle).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US PG-PUB 2009/0088645 A1 (hereafter Shin), prior art of record as being the US equivalent of EP 2044887 listed on the IDS filed 20 May 2019, in view of Ninomiya et al. US PG-PUB 2015/0190114 A1, prior art of record as being the US equivalent of EP 2901936 listed on the IDS filed 20 May 2019.
As to claim 9: Shin teaches all of the limitations of the claimed invention as described above regarding claim 1, including an electrical handle interface (110a; fig. 2) arranged on said housing (210; fig. 3), and at least one of said handles (the portions of handle portion 130) mounted to said mechanical handle interface (140), but does not explicitly teach:
the electrical handle interface providing an electrical connection to at least one of said handles mounted to said mechanical interface, and wherein at least part of said handles 
Ninomiya teaches a portable ultrasound imaging apparatus comprising an electrical handle interface providing an electrical connection to at least one of said handles mounted to said mechanical interface, and wherein at least part of said handles comprises a user-operatable element for controlling the device through said electrical handle interface (¶ 78; the handle 60 [that is considered in combination equivalent to the handle portions of handle 130 as taught by Shin above] provides an electrical connection to at least one of said handles and allows an operator to control the device by actuation of the operation button 82 that may be pressed even while a user grips the handle 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shin in the manner suggested by Ninomiya because such a handle construction allows a user to simultaneously hold a device while also controlling the device such as by giving commands via an operation button, such as suggested in Ninomiya ¶ 78.

Claims 10, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US PG-PUB 2009/0088645 A1 (hereafter Shin), prior art of record as being the US equivalent of EP 2044887 listed on the IDS filed 20 May 2019, in view of Wiggenhauser et al. US Pat 7,587,943 B2 (hereafter Wiggenhauser), prior art of record as indicated in the IDS filed 20 May 2019.
claim 10: Shin teaches all of the limitations of the claimed invention as described above regarding claim 1, including mechanical handle interfaces (140), but does not explicitly teach:
an apparatus for testing a component by ultrasound comprising several devices of claim 1, and further comprising at least one mechanical connector, wherein said mechanical connector is structure and adapted to mechanically connect at least two of said devices to each other by being attached to said mechanical handle interfaces of the two devices.
Wiggenhauser teaches an apparatus for testing a component by ultrasound (col. 3, lines 16-17) and further comprising at least one mechanical connector (8), wherein said mechanical connector is structured and adapted to mechanically connect at least two of said devices to each other by being attached to said mechanical handle interfaces of the two devices (col. 3, lines 38-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shin by connecting at least two of the devices of claim 1 to each other by being attached at the mechanical handle interfaces of the two devices, such as suggested by Wiggenhauser, because such a structure allows a single base apparatus to control a plurality of devices as taught by Wiggenhauser col. 3, lines 51-61 and would thus allow for increased data throughput and for data analysis techniques such as suggested in Wiggenhauser col. 4, lines 4-25 to be carried out on any collected data.

As to claim 11: Shin as modified by Wiggenhauser teaches the apparatus of claim 10, wherein said devices (multiple devices of the type depicted in fig. 2 when placed in a plurality as 

As to claim 13: Shin as modified by Wiggenhauser teaches an apparatus of claim 10, for testing a component by ultrasound comprising a plurality of identical devices (Wiggenhauser col. 3, lines 38-40), wherein each device comprisies:
a housing (210 of Shin; fig. 3 and details in ¶ 19);
a plurality of bidirectional ultrasonic transducers arranged on a probing side of said housing (the ultrasonic transducers that reside in the probe 150 of Shin as disclosed ¶ 22 are considered to be in a plurality to produce images as disclosed in ¶ 17 and are disclosed on a side of the housing as depicted in fig. 3 that is considered to be a probing side);
driver electronics arranged in said housing for operating said transducers (¶ 17 of Shin regarding the electronic components that carry out the ultrasonic diagnosis),
a peer device interface for establishing communication with at least one other device of said devices (9 of Wiggenhauser; as disclosed in col. 3, lines 54-61), and 


As to claim 18: Shin as modified by Wiggenhauser teaches the apparatus of claim 13, wherein said apparatus further comprises a host unit (8 of Wiggenhauser as disclosed in col. 4, line 27) for controlling said apparatus (the host unit 8 is considered to control the apparatus at least by virtue of analyzing all of the data gathered by each of the individual devices that comprise the apparatus when assembled in a plurality such as depicted in fig. 2), wherein said host unit is separate from said devices (the device disclosed in Wiggenhauser col. 4, line 27 is noted to be an external device),
wherein each device further comprises a host data interface adapted and structure to connect the master controller of said device to said host unit (Wiggenhauser col. 4, line 27 notes that each of the devices utilize an interface 10 to connect the controller, and in particular memory, of each such device to the hose unit for data transmission), and
wherein said host unit (8 of Wiggenhauser) is adapted and structure to connect to the master controller of a first one of said devices to control all of said devices through the master controller of the first device (because the host unit 8 of Wiggenhauser is considered to control the devices as noted above, it is capable of connecting to the master controller of at least one of said devices that may be referred to as a master device to control the other devices such as disclosed in col. 3, lines 47-61).
References Cited but not Relied Upon
	As to references cited but not relied upon:
Duerr et al. US PG-PUB 2017/0299460 A1 discloses an ultrasonic detector with a housing containing a transducer and including a handle and appears pertinent to Applicant’s disclosure.

Allowable Subject Matter
Claims 7, 14-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7: The prior art of record does not teach or render obvious to the skilled artisan the limitation of a device comprising at least two of said second handles and wherein the mechanical handle interface is adapted and structured to receive two of said second handles at the same time, when considered in combination with the other claim limitations as recited in claim 7 and parent claims 1, 3, and 6.
As to claim 14: The prior art of record does not teach or render or render obvious to the skilled artisan the limitation of each device of the apparatus of claim 13 comprising several channels, each channel including at least one of said transducers, and having a send mode as well as a receive mode, wherein the master controller of each device (emphasis added) is adapted and structurally to locally and individually control the mode of the channels on said at least one other device, when considered in combination with the other claim limitations as recited in claim 14 and parent claims 1, 10, and 13.
claims 15-17, 19, and 20: Each of said claims depends ultimately from claim 14 and accordingly would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the reasons noted above regarding claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856